Electronically Filed
                                                     Supreme Court
                                                     SCAD-XX-XXXXXXX
                                                     18-OCT-2019
                                                     09:41 AM



                         SCAD-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 OFFICE OF DISCIPLINARY COUNSEL,
                           Petitioner,

                               vs.

                   ERNESTO MONTEMAYOR GANADEN,
                           Respondent.


                       ORIGINAL PROCEEDING
                     (ODC Case No. 16-O-245)

                      ORDER OF PUBLIC CENSURE
   (By: Recktenwald, C.J., Nakayama, Pollack, and Wilson, JJ.,
    and Intermediate Court of Appeals Associate Judge Hiraoka,
                 in place of McKenna, J., recused)

          Upon consideration of the report and recommendation

filed on March 18, 2019 by the Disciplinary Board of the Hawai#i

Supreme Court, the briefs submitted by Respondent Ernesto Ganaden

and the Office of Disciplinary Counsel (ODC), and the record in

this matter, we make the following Findings of Fact and

Conclusions of Law, based upon clear and convincing evidence.

          We find that Respondent Ganaden failed to timely file

his 2016 registration materials with the Hawai#i State Bar

Association, so that, as a result, as of March 1, 2016,
Respondent Ganaden’s license to practice law was administratively

suspended and, therefore, that he was not authorized to practice

law in this jurisdiction from that date until his reinstatement

on June 16, 2016.    We find that, during this period of

administrative suspension, Respondent Ganaden represented

defendants in three separate criminal cases, including by making

court appearances.

          We further find that, after being made aware of his

lack of an active law license during the relevant period, he

nevertheless submitted applications for fees and costs for legal

work performed while administratively suspended.

          We conclude the foregoing conduct violated Rules 1.5,

3.4(e), 5.5(a) and 8.4(c) of the Hawai#i Rules of Professional

Conduct (2014).   We find, in aggravation, that Respondent Ganaden

engaged in a pattern of misconduct and committed multiple

violations.   We find, in mitigation, that Respondent Ganaden has

a clean disciplinary record and was candid and cooperative in the

disciplinary investigation and proceedings.     Therefore,

          IT IS HEREBY ORDERED that Respondent Ganaden is

publicly censured, pursuant to Rule 2.3(a)(3) of the Rules of the

Supreme Court of the State of Hawai#i (RSCH).

          IT IS FURTHER ORDERED that Respondent Ganaden shall,

pursuant to RSCH Rule 2.3(c), submit reimbursement payments

totaling $1,665.00 to the appropriate state authority and shall

submit proof of those payments to this court within 90 days after

the entry date of this order.

                                  2
          IT IS FURTHER ORDERED that Respondent Ganaden shall

successfully complete, at his own expense, the Multi-State

Professional Responsibility Examination and submit proof of that

to this court within one year from the entry date of this order.

          IT IS FURTHER ORDERED that Respondent Ganaden shall

bear the cost of the disciplinary proceedings, upon approval by

this court of a timely submitted verified bill of costs from the

Office of Disciplinary Counsel, pursuant to RSCH Rule 2.3(c).

          IT IS FURTHER ORDERED that failure to timely fulfill

any of the foregoing conditions may result in further discipline.

          DATED: Honolulu, Hawai#i, October 18, 2019.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Richard W. Pollack

                                    /s/ Michael D. Wilson

                                    /s/ Keith K. Hiraoka




                                3